Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Reason for Allowance
2.	Regarding claims 1-16, and 29, the prior art fails to teach or suggest a method 
of wireless communication performed by a user equipment (UE), comprising a step of
selectively transmitting or receiving one or more channels or reference signals of
the plurality of channels or reference signals in accordance with the TCI information,
based at least in part on whether the TCI information relating to the common beam TCI
indication is usable for the one or more channels or reference signals of the plurality of
channels or reference signals, wherein the one or more channels or reference signals are a proper subset of the plurality of channels or reference signals, in combination with other limitations, as specified in the independent claims 1, and 29. 
Regarding claims 17-28 and 30, the prior art fails to teach or suggest a method of wireless communication performed by a base station, comprising a step of selectively transmitting or receiving one or more channels or reference signals of the plurality of channels or reference signals in accordance with the TCI information, based at least in part on whether the TCI information relating to the common beam TCI indication is usable for the one or more channels or reference signals, wherein the one or more channels or reference signals are a proper subset of the plurality of channels or reference signals, in combination with other limitations, as specified in the independent claims 17, and 30. 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465